        Case 1:19-cv-04466-LMM Document 75 Filed 03/23/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                       )
MCHARDY, GEORGE DE LA PAZ JR.,              )
KEVIN JACOBS and FEIONA DUPREE,             )
Individually, and on behalf of all others   )
similarly situated,                         )      CIVIL ACTION FILE NO.
                                            )      1:19-CV-4466-LMM
      Plaintiffs,                           )
                                            )
v.                                          )
                                            )
PUBLIX SUPER MARKETS, INC.,                 )
                                            )
      Defendant.                            )

JOINT MOTION TO CONTINUE STAY AND SET DISCOVERY SCHEDULE

      The parties in this case jointly move (1) to continue this Court’s stay of

proceedings until May 24, 2021 to facilitate mediation and ongoing settlement

negotiations, and (2) for a discovery schedule to govern in the event the parties’

settlement negotiations fail to produce an agreement.

      Since this Court granted the parties’ previous motion to stay, the parties

have in good faith tried to resolve this matter. To that end, they have agreed to

mediate this matter on April 23, 2021— the first date available to both parties and

the mediator—using the same mediator who mediated very similar claims in Aiuto

v. Publix Super Markets, Inc., No. 1:19-cv-4803. The Aiuto mediation produced a
        Case 1:19-cv-04466-LMM Document 75 Filed 03/23/21 Page 2 of 5




settlement agreement that is currently before this Court upon a motion for

approval.

      To facilitate mediation and possible settlement of this case, the parties

jointly request that this Court continue its stay of proceedings and all deadlines in

this matter until May 24, 2021.

      If mediation fails to produce an agreement, the parties request that the Court

extend the time to complete discovery—including written discovery, fact witness

depositions, and expert discovery—to August 24, 2021. Given the similarities

between this case and Aiuto, the parties here reduced the pace of discovery as that

case wound towards submission of a settlement for Court approval. Although

both parties hope to resolve their differences at mediation, in the event they

cannot, they respectfully ask the Court for an extension of time to complete

discovery.

      A proposed order follows this motion.

Date: March 23, 2021                    Respectfully submitted,


/s/ Arnold J. Lizana III                /s/ Brett C. Bartlett
Arnold J. Lizana III                    Brett C. Bartlett
Georgia Bar No. 698758                  Georgia Bar No. 040510
LAW OFFICES OF ARNOLD J.                Lennon B. Haas
LIZANA III                              Georgia Bar No. 158533
1175 Peachtree Street NE, 10th Floor    SEYFARTH SHAW LLP


                                        -2-
       Case 1:19-cv-04466-LMM Document 75 Filed 03/23/21 Page 3 of 5




Atlanta, Georgia 30361              1075 Peachtree St. NE, Suite 2500
Telephone: (877) 443-0999           Atlanta, Georgia 30309-3958
alizana@attorneylizana.com          Telephone: (404) 885-1500
                                    bbartlett@seyfarth.com
Taft L. Foley II                    lhaas@seyfarth.com
Texas Bar No. 24039890
THE FOLEY LAW FIRM                  Attorneys for Defendant
3003 South Loop West, Suite 108
Houston, Texas 77054
Telephone: (832) 778-8182
Taft.Foley@thefoleylawfirm.com

Attorneys for Plaintiffs




                                   -3-
        Case 1:19-cv-04466-LMM Document 75 Filed 03/23/21 Page 4 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                        )
MCHARDY, GEORGE DE LA PAZ JR.,               )
KEVIN JACOBS and FEIONA DUPREE,              )
Individually, and on behalf of all others    )
similarly situated,                          )     CIVIL ACTION FILE NO.
                                             )     1:19-CV-4466-LMM
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )
PUBLIX SUPER MARKETS, INC.,                  )
                                             )
      Defendant.                             )

                                     ORDER

      Before the Court is the parties’ joint motion to continue stay and set

discovery schedule. For good cause shown, the Court GRANTS the motion. This

case and all associated deadlines are stayed until May 24, 2021. If the parties have

not submitted a settlement agreement for Court approval by that date, the parties

have until August 24, 2021 to complete all discovery, and until September 23, 2021

to file any dispositive motions.

      IT IS SO ORDERED this ___ day of _________, 2021.


                                             _______________________________
                                             Leigh Martin May
                                             United States District Judge


                                       -4-
        Case 1:19-cv-04466-LMM Document 75 Filed 03/23/21 Page 5 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAKIA WALTON, DANYLLE                         )
MCHARDY, GEORGE DE LA PAZ JR.,                )
KEVIN JACOBS and FEIONA DUPREE,               )
Individually, and on behalf of all others     )
similarly situated,                           )    CIVIL ACTION FILE NO.
                                              )    1:19-CV-4466-LMM
      Plaintiffs,                             )
                                              )
v.                                            )
                                              )
PUBLIX SUPER MARKETS, INC.,                   )
                                              )
      Defendants.                             )

                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Joint Motion to Stay has been prepared in Book Antiqua

13-point font as approved by Local Rule 5.1(B).

                                            s/ Brett C. Bartlett
                                            Counsel for Defendant




                                       -5-
